Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 02/28/2022 have been fully considered and are made of record.
	a. Claims 1, 5-7, 13, 15-20, 23-24, 28-29 have been amended.


Reason for Allowance

3.	Claims 1-37 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 23, 24 and 29 and overcome rejection. Applicant’s arguments filed on 02/28/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “to select a compliance curve from among a first compliance curve and a second compliance curve that are both for the output stage, where the compliance curve relates output of the voltage to output of the current for the output stage, where according to the first compliance curve voltage increases as current increases, and where according to the second compliance curve voltage increases” of independent claims 1, 23, 24 and 29. Therefore, the rejection sent on Office Action on 11/23/2021 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 23, 24 and 29: 
As to claims 1-22 the present invention is direct to a test system comprising: Independent claim 1 identifies the uniquely distinct features of “to select a compliance curve from among a first compliance curve and a second compliance curve that are both for the output stage, where the compliance curve relates output of the voltage to output of the current for the output stage, where according to the first compliance curve voltage increases as current increases, and where according to the second compliance curve voltage increases”.
As to claim 23 the present invention is direct to a method comprising: Independent claim 23 identifies the uniquely distinct features of “selecting a compliance curve from among a first compliance curve and a second compliance curve that are both for a same output stage that forces voltage or current to a test channel of a test system, where the compliance curve that is selected relates output of the voltage to output of the current for the output stage, where according to a first compliance curve voltage increases as current increase, and where according to a second compliance curve voltage increases as current decreases”.
As to claims 24-28 the present invention is direct to a test system comprising: Independent claim 24 identifies the uniquely distinct features of “selecting a compliance curve from among a first compliance curve and a second compliance curve that are both for a same output stage that forces voltage or current to a test channel of a test system, where the compliance curve that is selected relates output of the voltage to output of the current for the output stage, where according to a first compliance curve voltage increases as current increase, and where according to a second compliance curve voltage increases as current decreases”.
As to claim 29-37 the present invention is direct to a test system comprising: Independent claim 29 identifies the uniquely distinct features of “according to a first compliance curve or a second compliance curve that are both for the output stage, where each compliance curve relates output of the voltage to output of the current for the output stage, where according to the first compliance curve voltage increases as current increase, and where according to the second compliance curve voltage increases as current decreases”.

The closest prior art, Gostein et al. (Pub NO. US 2013/0181736 A1), Kusaka et al. (Pub No. US 2013/0229197 A1) teaches System and Method for Electronic Circuit, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867